377 Pa. 18 (1954)
McCandless
v.
Burns, Appellant.
Supreme Court of Pennsylvania.
Submitted January 13, 1954.
April 1, 1954.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*22 Carmen V. Marinaro, for appellants.
J. Campbell Brandon and Brandon, Millar, Rockenstein & MacFarlane, for appellees.
OPINION PER CURIAM, April 1, 1954:
The order filed in this case is affirmed on the Adjudication of the court below filed February 9, 1953, as amended by the Opinion filed August 10, 1953.
Costs to be divided between appellants and appellees.